05/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 18-0597


                                      DA 18-0597
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                     ORDER

 VAUGHN DAVID JAMES,

              Defendant and Appellant.
                                _________________

       Upon consideration of the Appellant’s Unopposed Motion for Extension of Time,
and good cause appearing therefor,
       IT IS HERBY ORDERED that the motion is GRANTED. Appellant’s reply brief
shall be filed on or before June 20, 2022.
       No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 13 2022